Title: From Thomas Jefferson to Steuben, 19 April 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Apr. 19. 1781.

I send you herewith a state of the militia required to come into the feild in which is not comprehended any at present there, except those of Culpeper who having passed Hanover Court house about the 10th. are supposed to have joined Genl. Muhlenberg some time ago. We are endeavoring to get our militia to the fixed term  of two months in the field with a right to retain them one week longer should reliefs be not come in. Whenever these militia arrive which are called for as by this list, so many of those now in service, who can be spared, may be dismissed, and first those of the counties which have not yet gone through their draught.
Applications to gentlemen to raise horse were made as was concluded in your presence in council. I have received an answer from one of them only, Capt. Mosby who had then raised 36, with whom he would be in Petersburg on Monday next. They will most of them, he says, want arms.
I have the honor to be with great respect Sir Your most obedt. humble servt.,

Th: Jefferson


P.S. Since writing this I have received the information which Colo. Innes probably gives you. We shall immediately call on the militia of Henrico, Hanover, Goochld. to rendezvous here, those of Cumberland and Powhatan at Manchester, those of Chesterfd. at Manchester or Petersburg, those of Amelia, Dinwiddie and Prince George at Petersburg. Should you chuse to change the rendezvous of any of them you will be pleased to do it. I do not know where the spare arms are.


Culpeper
351.

Supposed to have got to Genl. Muhlenburg about Apr. 14. To be discharged June 14.


Frederic
267.
}
These were called by letter of Mar. 27. They would receive the letters before Apr. 3. and were required to march within a week after receiving them. They are to continue in the feild till June 30.


Hampshire
249.


Berkeley
258.


Shenando.
217.


Orange
140.


Louisa
140.


Fauquier
252.
}
These were called for by letter of Apr. 14. Required to be at Williamsburg May. 1. and to continue in the feild till June 30. They were ordered to come by Hanover Court house or Richmond where they should receive final orders whether to go to Williamsburg or where else.


Loudoun
407.


Caroline
245.


Albemarle
204.


Fluvanna
70.


Goochland
80.


Henrico
145.



